            Case 3:20-cv-00522-MO        Document 3-1   Filed 03/30/20   Page 1 of 2




Joshua M. Wolf, OSB No. 141892
WOLF LEGAL, LLC
220 NW 8th Ave.
Portland, Oregon 97209
Telephone: 503.893.9788
Email: Josh@WolfLegalPDX.com

J. Stephen Simms
(Pro hac vice application forthcoming)
SIMMS SHOWERS LLP
201 International Circle
Baltimore, Maryland 21030
Telephone: 443-290-8704
Email: jssimms@simmsshowers.com

Attorneys for Plaintiff
DAN-BUNKERING (MIDDLE EAST) DMCC


                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


DAN-BUNKERING (MIDDLE EAST) DMCC,         )
                                          )              Case No. 3:20-cv-00522-MO
                               Plaintiff, )
                                          )
                        v.                )              ORDER ALLOWING CARGO
                                          )              HANDLING, REPAIRS, AND
M/V OLYMPIC PROGRESS, IMO No. 9513854, )                 MOVEMENT OF THE VESSEL
its engines, tackle, and apparel, in rem, )
                                          )
                               Defendant. )


                      ORDER ALLOWING CARGO HANDLING,
                     REPAIRS, AND MOVEMENT OF THE VESSEL

       WHEREAS, on review of Plaintiff’s Motion to Allow Cargo Handling, Repairs, and



 Page 1 -     ORDER ALLOWING CARGO HANDLING, REPAIRS,
              AND MOVEMENT OF THE VESSEL
            Case 3:20-cv-00522-MO         Document 3-1        Filed 03/30/20   Page 2 of 2




Movement of the Vessel, requesting issuance of an Order, and the Court finding that the conditions

set forth Local Rule 1035-2 and good cause exists,

          NOW, THEREFORE, it is hereby:

          ORDERED that Plaintiff’s Motion is granted, M/V OLYMPIC PRORESS, IMO No.

9513854 (the “Vessel”) shall be permitted to conduct normal operations while under arrest, including

cargo handling, repairs, and movement to safe anchorage within the waters of the District of Oregon,

but at the risk and expense of the Vessel’s interests; and it is further

          ORDERED that the substitute custodian shall ensure that the operations of the Vessel

conducted are normal port operations, i.e. normal cargo operations, both discharging and loading,

repair works, and movement, and that the vessel always remains within the waters of the District of

Oregon and within this judicial district, unless and until otherwise ordered by this Court; and it is

further

          ORDERED that, should Plaintiff be for some reason called to pay the costs of said normal

operations of the Vessel in the first instance while the Vessel is under arrest, those costs shall

constitute expenses that are custodia legis and administrative expenses herein.

DATED: _______________________




                                               __________________________________
                                               UNITED STATES DISTRICT JUDGE




 Page 2 -      ORDER ALLOWING CARGO HANDLING, REPAIRS,
               AND MOVEMENT OF THE VESSEL
